Case 5:18-cv-01401-EEF-MLH Document 53 Filed 09/17/20 Page 1 of 1 PageID #: 269




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

DERRICK MARTIN #578078                             CIVIL ACTION NO. 18-cv-1401

VERSUS                                             JUDGE FOOTE

CLAIBORNE PARISH DETENTION CENTER, MAGISTRATE JUDGE HORNSBY
ET AL


                                    JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

       It is ordered that Defendants’ Motion for Summary Judgement (Doc. 45) is granted

 as follows: (1) all claims against Warden Johnny Sumlin and Deputy Caleb Norred are

 dismissed without prejudice for failure to exhaust administrative remedies and (2) all

 claims against the Claiborne Parish Detention Center are dismissed on the grounds that it

 is not a legal entity capable of being sued. It is further ordered that all claims against

 Assistant Warden John Goodwin are dismissed without prejudice for failure to prosecute.

                                                                  17th
       THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
       September
 of ___________________, 2020.

                                               _________________________________
                                                     ELIZABETH E. FOOTE
                                                UNITED STATES DISTRICT JUDGE
